Exhibit 5.1 TRENT J. WADDOUPS TELEPHONE (801) 363-0888 TAYLOR D. CARR (1944 B 2001) FACSIMILE (801) 363-8512 Carr & Waddoups Attorneys at Law, llc 8 EAST BROADWAY SALT LAKE CITY, UTAH 84111 April 28, 2014 e-mail: trent@cw-law.net Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re : Our Client: Quintec Corp. State of Incorporation: Nevada Issue:Form S-1, Registration Statement Ladies and Gentlemen We have acted as counsel to Quintec Corp., a Nevada corporation (the A Company
